Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered May 12, 2014. The judgment convicted defendant, upon a nonjury verdict, of assault in the third degree and harassment in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her following a nonjury trial of, inter alia, assault in the *1502third degree (Penal Law § 120.00 [1]). Defendant’s general motion for a trial order of dismissal did not preserve for our review her contentions that the evidence is legally insufficient to establish that the victim sustained a physical injury (see People v Lewis, 129 AD3d 1546, 1547 [2015], lv denied 26 NY3d 969 [2015]), and that she is liable for the conduct of friends and family members based upon a theory of accessorial liability (see People v Crawford, 199 AD2d 406, 406 [1993]). In any event, the evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to establish that the victim sustained a physical injury within the meaning of Penal Law § 10.00 (9) (see People v Smith, 45 AD3d 1483, 1483 [2007], lv denied 10 NY3d 771 [2008]), and that defendant is liable for the assaultive conduct of others under Penal Law § 20.00 (see People v Torres, 108 AD3d 474, 475 [2013], lv denied 22 NY3d 998 [2013]).
Inasmuch as the conviction is supported by legally sufficient evidence, defense counsel was not ineffective in failing to preserve defendant’s legal sufficiency challenge for our review (see People v Brown, 96 AD3d 1561, 1562 [2012], lv denied 19 NY3d 1024 [2012]). With respect to the further alleged instances of ineffectiveness, we conclude that the record as a whole establishes that defense counsel provided meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]; People v Carrasquillo, 142 AD3d 1359, 1359 [2016]).
Finally, the sentence is not unduly harsh or severe.
Present — Whalen, P.J., Smith, DeJoseph, Curran and Scudder, JJ.